DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 12/02/2022 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 17396918 is acceptable and a RCE has been established.  An action on the RCE follows.

Response to Amendment
Applicant's arguments filed 12/01/2022 have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

Applicant’s arguments: The claimed invention defined in claims 1 and 8 provides a plastic cladding body completely covering the outer side of the metal case and forming a smooth appearance; wherein a material interface of the metal case and the plastic cladding body is disposed in the hollow portion or on the inner side of the metal case. Since the plastic cladding body 200 completely covers the outer side 102 of the metal case 100, the metal case 100 cannot be seen or touched from outside. Therefore, the material interface 300 between the metal case 100 and the plastic cladding body 200 is hidden in the hollow portion 110 or inner side 103 of the metal case 100, which is located at the inner side of the plastic cladding body and is not exposed. Accordingly, through hiding the material interfaces occurring between the materials, the claimed invention provided a smooth appearance without any sign of connection (see page 8, lines 9-10, page 9, lines 4-6, and page 10, line 21 to page 11, line 6 of the specification and Figure 4B).
However, Saeed discloses: "PMH house 1600 includes multiple locking features; these are designed into both the metal housing portion 1604 and plastic housing portion 1602; PMH house 1600 includes both positive and negative shapes that fit together like pieces of a jigsaw." As shown in the FIG. 16A, in order to fit the metal housing portion 1604 and plastic housing 
portion 1602 together, they are designed into having very complicated structures, it should be difficult to modify the case assembly to make the plastic housing forming on the metal housing by insert-molding. Moreover, four antenna breaks 1502-1508 separating a metal housing portion 1500 into multiple parts, by means of fixing the metal housing by the plastic housing, the material interfaces therebetween must being exposed through antenna breaks 1502-1508 (see paragraphs [0076] and [0077] and Figures 15B and 16B). In addition, since PMH housing has to keep multiple opening for the POS system, hiding the material interfaces at the inner side of the plastic housing without being exposed through the insert-molding requires tremendous substantial changes. Therefore, Saeed actually fails to teach the technical features recited in claims 1 and 8, e.g. a plastic cladding body completely covering the outer side of the metal case and forming a smooth appearance; a material interface is disposed in the hollow portion or on the inner side of the metal case, and it is also extremely unlikely that a person of ordinary skill in the art will have such motivation to modify the invention of Saeed to achieve those technical features.
Son merely discloses implementing conduction and insulation by means of insert- molding the non-metal member 3270 on a metal member 3170 in a coplanar form, that is, the surface of the metal structure and the surface of the non-metal structure are coplanar with each other (see paragraphs [0013], [0017] and [0119]-[0125] and Figures 10A-10C). Son neither teaches insert-molding the non-metal member to form an appearance nor hides the material interfaces at the inner side of the non-metal member, which Saeed does not disclose. Son cannot remedy the deficiency of the disclosures of Saeed and a person of ordinary skill in the art will not have the motivation based on Son to achieve the technical features recited in claims 1 and 8.
The office action cited paragraphs [0057] and [0058] as one of the rejection basis. However, further according to paragraphs [0032], [0048], Figure 2, and claims 6 and 7, it should be learned that the covering film 105 is arranged on the antenna, and the antenna 102 is arranged on the visible outer surface of the housing 101 to increase a size of the height of the antenna. 
Tiang actually fails to disclosed any content with respect to completely cover the housing by the covering film to hide the sign of connection, and if the covering film only covers the partial housing, it certainly will form a material interface with the visible outer surface of housing. Furthermore, Tiang fails to teach any method to handle the material interfaces. That is, the person of ordinary skill in the art is extremely unlikely to have motivation to achieve the technical features recited in claim 1, e.g. a plastic cladding body completely covering the outer side of the metal case and the material interfaces are hidden, based on Tiang.

The examiner’s response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  The Examiner is not limited to Applicant’s definition, which is not specifically set fourth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.  
Saeed discloses a case assembly comprising a plastic cladding body (plastic portion 1602, Figure 16A, rear cover 702, Figure 7), disposed on the metal case, completely covering the outer side of the metal case (Rear cover 702 can encapsulate the exterior rear portion of mobile-device payment system 700. Rear cover 702 can coupled with PMH housing 704. PMH housing 704 is a plastic metal hybrid, to give a sturdiness to middle housing. PMH housing 704 can hold payment module 706, [0056]) and forming a smooth appearance of a wireless communication device (Figure 1 and Figure 16B show a wireless communication device with a smooth edge).  Son discloses in a housing 3700, the non-metal member 3270 is formed on a metal member 3170 by insert-molding. Because the metal member 3710 and the non-metal member 3720 are bonded to each other through bonding between dissimilar materials, the metal member 3710 and the non-metal member 3720 preferably have a separate and additional binding structure. The metal member 3710 includes a metal bezel 3714 and a unit bezel 3711 that is separated from the metal bezel 3714 by cut-off portions 3715. The metal bezel 3714 includes a flange 3712 that is formed to extend inwardly, and at least one molding opening 3713 is formed in the flange 3712 ([0119]).  Tiang further discloses a mobile terminal wherein whether the housing 101 of the mobile device is metal or non-metal (plastic), the covering film may be arranged on the antenna or paint may be sprayed to antenna so as to cover the uneven on the antenna and the housing, so that the outer surface of the housing is smooth entirely.  Regarding the covering film, the covering film 105 may be formed on a visible surface of the antenna of the mobile device by an insert mold bonding technology and is used to cover the antenna 102 of the mobile device, in order to ensure an elegant appearance of the housing 101 of the mobile device ([0057]-[0058]).  It would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Saeed, Son and Tiang to achieve the same expected result of the claimed invention for a customized solution and to further improve the structural strength and appearance of the enclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeed et al. (US 2018/0278730 A1) (Saeed herein after) in view of Son et al. (US 2016/0233573 A1) (Son herein after) and Tiang (US 2012/0262347 A1).

Re Claim 1, Saeed discloses a case assembly, comprising: 
a metal case (metal housing portion, [0076], Figure 15), comprising an inner side and an outer side, the inner side is opposite to the outer side, and comprising a hollow portion (antenna breaks, Figure 15B) and an antenna portion (antenna, [0030]), the hollow portion is adjacent to a side of the antenna portion (Figure 15B, [0076]); and 
a plastic cladding body (plastic portion 1602, Figure 16A, rear cover 702, Figure 7), disposed on the metal case, completely covering the outer side of the metal case (Rear cover 702 can encapsulate the exterior rear portion of mobile-device payment system 700. Rear cover 702 can coupled with PMH housing 704. PMH housing 704 is a plastic metal hybrid, to give a sturdiness to middle housing. PMH housing 704 can hold payment module 706, [0056]); 
wherein a material interface of the metal case and the plastic cladding body is disposed in the hollow portion or on the inner side of the metal case (The plastic housing portion 1602 can be designed to interlock the four (4) metal pieces into one single unit. PMH house 1600 includes multiple locking features. These are designed into both the metal housing portion 1604 and plastic housing portion 1602. As shown, PMH house 1600 includes both positive and negative shapes that fit together like pieces of a jigsaw, [0077]).
Saeed discloses the claimed invention except explicitly teaches a plastic cladding body, disposed on the metal case, completely covering the outer side of the metal case, partially filling in the hollow portion and forming a smooth appearance of a wireless communication device.
However, Son discloses in a housing 3700, the non-metal member 3270 is formed on a metal member 3170 by insert-molding. Because the metal member 3710 and the non-metal member 3720 are bonded to each other through bonding between dissimilar materials, the metal member 3710 and the non-metal member 3720 preferably have a separate and additional binding structure. The metal member 3710 includes a metal bezel 3714 and a unit bezel 3711 that is separated from the metal bezel 3714 by cut-off portions 3715. The metal bezel 3714 includes a flange 3712 that is formed to extend inwardly, and at least one molding opening 3713 is formed in the flange 3712 ([0119]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify case assembly of Saeed, by making use of the technique taught by Son, in order to improve the structure strength.
Both references are within the same field of wireless communication, and in particular of case assembly, the modification does not change a fundamental operating principle of Saeed, nor does Saeed teach away from the modification (Saeed merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the housing taught by Son is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of a plastic cladding body, disposed on the metal case, completely covering the outer side of the metal case, partially filling in the hollow portion. 
Tiang discloses a mobile terminal wherein whether the housing 101 of the mobile device is metal or non-metal (plastic), the covering film may be arranged on the antenna or paint may be sprayed to antenna so as to cover the uneven on the antenna and the housing, so that the outer surface of the housing is smooth entirely.  Regarding the covering film, the covering film 105 may be formed on a visible surface of the antenna of the mobile device by an insert mold bonding technology and is used to cover the antenna 102 of the mobile device, in order to ensure an elegant appearance of the housing 101 of the mobile device ([0057]-[0058]).
Therefore it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Tiang to achieve the same expected result of the claimed invention further improve appearance of the mobile device housing.

Re Claim 2, the combined teachings disclose the case assembly according to claim 1, Saeed discloses wherein the plastic cladding body is further partially covering the inner side of the metal case (The plastic housing portion 1602 can be designed to interlock the four (4) metal pieces into one single unit. PMH house 1600 includes multiple locking features. These are designed into both the metal housing portion 1604 and plastic housing portion 1602. As shown, PMH house 1600 includes both positive and negative shapes that fit together like pieces of a jigsaw, [0077]).

Re Claim 3, the combined teachings disclose the case assembly according to claim 1, Saeed discloses wherein the plastic cladding body fills the hollow portion up (The plastic housing portion 1602 can be designed to interlock the four (4) metal pieces into one single unit. PMH house 1600 includes multiple locking features. These are designed into both the metal housing portion 1604 and plastic housing portion 1602. As shown, PMH house 1600 includes both positive and negative shapes that fit together like pieces of a jigsaw, [0077]).

Re Claim 4, the combined teachings disclose the case assembly according to claim 1, Saeed discloses wherein the plastic cladding body is thinner than the metal case (Figure 16A).

Re Claim 8, Saeed discloses a wireless communication device, comprising: 
a case assembly, comprising a metal case (metal housing portion, [0076], Figure 15) and a plastic cladding body (plastic portion 1602, Figure 16A, rear cover 702, Figure 7), wherein the metal case comprises an inner side and an outer side, the inner side is opposite to the outer side, and the metal case comprises a hollow portion (antenna breaks, Figure 15B) and an antenna portion (antenna, [0030]), the hollow portion is adjacent to a side of the antenna portion (Figure 15B, [0076]), the plastic cladding body is disposed on the metal case, and completely covers the outer side of the metal case (Rear cover 702 can encapsulate the exterior rear portion of mobile-device payment system 700. Rear cover 702 can coupled with PMH housing 704. PMH housing 704 is a plastic metal hybrid, to give a sturdiness to middle housing. PMH housing 704 can hold payment module 706, [0056]); and 
wherein a material interface of the metal case and the plastic cladding body is disposed in the hollow portion or on the inner side of the metal case (The plastic housing portion 1602 can be designed to interlock the four (4) metal pieces into one single unit. PMH house 1600 includes multiple locking features. These are designed into both the metal housing portion 1604 and plastic housing portion 1602. As shown, PMH house 1600 includes both positive and negative shapes that fit together like pieces of a jigsaw, [0077]).
	Saeed discloses the claimed invention except explicitly teaches the plastic cladding body is disposed on the metal case, and completely covers the outer side of the metal case, partially fills in the hollow portion and forming a smooth appearance of the wireless communication device; and a radio frequency signal module, electrically connected to the antenna portion of the case assembly.
However, Son discloses in a housing 3700, the non-metal member 3270 is formed on a metal member 3170 by insert-molding. Because the metal member 3710 and the non-metal member 3720 are bonded to each other through bonding between dissimilar materials, the metal member 3710 and the non-metal member 3720 preferably have a separate and additional binding structure. The metal member 3710 includes a metal bezel 3714 and a unit bezel 3711 that is separated from the metal bezel 3714 by cut-off portions 3715. The metal bezel 3714 includes a flange 3712 that is formed to extend inwardly, and at least one molding opening 3713 is formed in the flange 3712 ([0119]).
Son further discloses the electronic device of the single radio environment can provide LTE service using single radio LTE (SRLTE) which determines whether the paging information is received by periodically switching every radio resource (e.g., receive antennas) to the CS service network (e.g., the 2G/3G network) ([0052]).  The metal bezel 220 may include one or more cut-off portions 225 and 226 so that a unit bezel portion between the cut-off portions 225 and 226 may be utilized as an antenna radiator ([0079]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify case assembly of Saeed, by making use of the technique taught by Son, in order to improve the structure strength.
Both references are within the same field of wireless communication, and in particular of case assembly, the modification does not change a fundamental operating principle of Saeed, nor does Saeed teach away from the modification (Saeed merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the housing taught by Son is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of a plastic cladding body, disposed on the metal case, completely covering the outer side of the metal case, partially filling in the hollow portion; and a radio frequency signal module, electrically connected to the antenna portion of the case assembly. 
Tiang discloses a mobile terminal wherein whether the housing 101 of the mobile device is metal or non-metal (plastic), the covering film may be arranged on the antenna or paint may be sprayed to antenna so as to cover the uneven on the antenna and the housing, so that the outer surface of the housing is smooth entirely.  Regarding the covering film, the covering film 105 may be formed on a visible surface of the antenna of the mobile device by an insert mold bonding technology and is used to cover the antenna 102 of the mobile device, in order to ensure an elegant appearance of the housing 101 of the mobile device ([0057]-[0058]).
Therefore it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Tiang to achieve the same expected result of the claimed invention further improve appearance of the mobile device housing.

Re Claim 9, the combined teachings disclose the wireless communication device according to claim 8, Saeed discloses wherein the plastic cladding body fills the hollow portion up (The plastic housing portion 1602 can be designed to interlock the four (4) metal pieces into one single unit. PMH house 1600 includes multiple locking features. These are designed into both the metal housing portion 1604 and plastic housing portion 1602. As shown, PMH house 1600 includes both positive and negative shapes that fit together like pieces of a jigsaw, [0077]). 

Re Claim 10, the combined teachings disclose the wireless communication device according to claim 9, Saeed discloses wherein the plastic cladding body is further partially covering the inner side of the metal case (The plastic housing portion 1602 can be designed to interlock the four (4) metal pieces into one single unit. PMH house 1600 includes multiple locking features. These are designed into both the metal housing portion 1604 and plastic housing portion 1602. As shown, PMH house 1600 includes both positive and negative shapes that fit together like pieces of a jigsaw, [0077]).

Re Claim 11, the combined teachings disclose the wireless communication device according to claim 10, Saeed discloses wherein the plastic cladding body is thinner than the metal case (Figure 16A).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631